Lake, Oh. J.
The claim of the plaintiff in error, that the judgment in question is void, cannot be sustained. The eases which he has cited do not support him in this position. That of Demming v. Weston, 15 Wis., 236, is only to the effect that, without a finding to warrant it, a judgment is erroneous, and will be reversed when subject to review by a proper proceeding. And the case of Sprick v. Washington County, 3 Neb., 255, really goes no further than this, although the language used is rather general.
As to parties before the court, and respecting a matter *379within its jurisdiction, a judgment is not under any circumstances to be considered as a mere nullity, but as importing absolute verity, and of binding efficacy, until reversed by a competent appellate tribunal. Freeman on Judgments (2nd ed,), sec. 116. Jurisdiction being obtained over the person, and over the subject matter, no error in its exercise can make the judgment void. Id., sec. 135, and cases cited. Although for want of a finding-the judgment may be erroneous, and might have been avoided by a suitable proceeding instituted for that purpose, it is not void, and the ruling of the district court-must therefore be affirmed.
Judgment Affirmed.